The Surrogate.
While there are diverse and apparently conflicting elements that enter into and somewhat embarrass the consideration of the most *9important question involved, yet the difficulty disappears when the facts are properly weighed, and well established rules applied. The executrix and executors having had commissions in full, on the accounting in May, 1882, the surviving executors now, as trustees, claim full commissions again on the same fund. This is objected to by the contestant, and his objection seems, under the adjudged cases, to be well taken. The designation of persons named to execute a will as “ trustees ” does not constitute them such, unless the will creates trusts for them to execute; nor does the failure to so designate them deprive them of that character, where the will does create such trusts.
In order to ascertain the intention of the testator, we must take into consideration the whole will and all its parts. While some expressions used in the will in question seem to indicate that it was the intention to make the executors trustees of the residuary estate, they appear to be overborne by others which imply a different intent. For instance, he appoints his wife executrix, and three gentlemen executors, and, after giving some general legacies, he gives to his executors thereinafter named, other than his wife, all the rest, residue and remainder of his estate, to have and to hold the same in trust for the benefit of his wife for life. Standing alone, this would seem to create what the courts call a trust. But when we proceed further, and discover that it is the only provision made for the wife, and was in lieu of dower, and find that her right to her legacy accrued and commenced at. the death of her *10husband; that the general legacies were payable as soon after the death of the testator as was convenient; that the will provided for the appointment of successors to the persons named as trustees, and substitutes for such successors, and required them to “ qualifjr,” which, of course, means to take the usual oath of office, we are led to the belief that it was not intended to create a trust, but that the words executors and trustees were used interchangeably and as synonymous, except as to the executrix, whose powers were limited to duties which were exclusive of those affecting the provisions made for her personally.
In the case of Johnson v. Lawrence (95 N. Y., 154), the court, after reviewing the various cases on the subject, deduces and establishes this general rule : “ Taking the adjudged cases together, they appear to establish that, to entitle the same persons to commissions as executors and as trustees, the will must provide, either by express terms or by fair intendment, for the separation of the two functions and duties, one duty to precede the other and to be performed before the latter isbegun.” Now, where shall we look for the period or point of separation of the two alleged duties in this case ? In truth, they are interwoven and co-existent. The account filed in 1882 discloses the fact. In that account were mingled debts and legacies paid, and income to the amount of about $27,000 paid to the widow, thus embracing executorial acts and those claimed to have been performed as trustees, in the same account. The funds of the estate were of such magnitude, and of such a nature, that the executors could have set aside suffi*11cient to meet the legacies, and thus ascertain quite accurately the amount of the residuum. This, perhaps, was done, and thus the duties of the executors, including the widow, and of the executors, excluding her, seem to have been discharged pari passu, and yet no such actual separation appears to have been made. The effect of this is to establish the fact that the testator did not intend to create two separate and distinct duties, “ one duty to precede the other and to be pei’formed before the latter is begun.”
Then, again, the testator makes provision for the appointment of successors to those designated as trustees. This shows that he did not contemplate a trust that would attach to the persons of the executors rather than to the office,—a circumstance upon which much stress was laid, and the decision mainly hinged, in the case of Hall v. Hall (78 N. Y., 535). Besides, there was a provision that such successors or substitutes for successors should “ qualify.” Executors qualify; trustees do not. Nor were the executrix and executors directed, by the will, to pay over to the executors named as trustees, the residuary estate (Valentine v. Valentine, 2 Barb. Ch., 430). There was no actual investment of the alleged trust fund, as such, but it was invested from the beginning, and the securities representing it were embraced in the account rendered by them as executors, and in the account now rendered. Taking these facts together, and applying the principles settled by the authorities cited, it must be held that the accountants are executors only, and not trustees.
It seems, however, that there is another element in *12the case to be considered. By the decree of May> 1882, the executors were directed to pay over to the executors who are named in the will trustees, all the remainder of the estate, to be received by them and administered in accordance with the terms and provisions of the will. There was no provision discharging the executors. The will contained no direction to the executors to pay over to the alleged trustees; and as the testator used the words executors and trustees interchangeably, the effect of the decree is only to carry out the intention of the testator to place the residuum in the hands of the executors other than his wife. The views of Surrogate Rollins on this point, as expressed in McKie v. Clark (3 Dem., 380), seem to be sound.
It may not be out of place to state that the decree was entered without opposition, and without having the attention of the court directed specially to the subject. By that decree, it appears that a balance of upwards of $169,000 was found to be in the executors’ hands; they were allowed commissions to the amount of about $8,580, and about $275, costs. In the present account, the executors begin by charging themselves with the above $169,000, then with items of money received by them before the filing of the first account; and, among other things, they credit themselves with the commissions and the payment of the costs—thus running the two accounts into each other. This is not, perhaps, very objectionable on the theory that both accounts are rendered as executors, but decidedly so, on the theory that they are trustees. If their duties as executors were then to *13cease, and those of trustees to begin, their accounts should have been fully and finally closed, and a sum, fixed and certain, should have been set apart, which they were to hold in their new capacity, free from all charges.
It results from these views that, while the executors have had full commissions on the corpus of the fund once, they have no right to them, or any part of them again. It has been heretofore held (Hawley,v. Singer, 3 Dem., 589) that this court has the power, in this mode, of correcting an error in this respect, inadvertently made; but they would be entitled to commissions on the increase since the last accounting, and paid to the widow, as directed by the will, had they any balance of income due to her, from which they could be taken. If they chose, they could, at the time of each payment made to her, have reserved their commissions thereout. Whatever balance is on hand, which belonged to her, may be applied in that way.
Some real estate in Troy, which was bought in by the executors under foreclosure proceedings, has been since sold by them for $15,000, a small part of which has been paid, and the residue is secured by bond and mortgage. This mortgage must be regarded as an investment made by them, of money on hand, and they should, if they have not heretofore received them, be allowed half commissions for receiving. Commissions on income received since the death of the widow, at the proper rate, must be allowed. The executors are obliged to do their duty in collecting it down to the time of the accounting and decree (Haw*14ley v. Singer, supra). Some choses in action, for rents and produce sold, are outstanding and uncollected ; when they shall be paid, they will enter into any subsequent accounting which may be rendered.
I have thus endeavored to dispose of all the questions raised. Should anything have been omitted, it can be determined at the time of settling the decree. Costs to be adjusted, are allowed to both parties out of the fund.